208 F.3d 918 (11th Cir. 2000)
JOHN D. CHAPMAN, Plaintiff-Appellant,v.AI TRANSPORT; AMERICAN INTERNATIONAL ADJUSTMENT COMPANY, INC., et al., Defendants-Appellees,
Nos. 97-8838, 97-9086 & 97-9269
UNITED STATES COURT OF APPEALSELEVENTH CIRCUIT
April 3, 2000

Appeals from the United States District Court for the Northern District of Georgia
(Opinion July 13, 1999, 180 F.3d 1244, 11th Cir., 1999)
Before ANDERSON, Chief Judge, TJOFLAT,  EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES,  BARKETT, HULL and MARCUS, Circuit Judges.

B Y   T H E   C O U R T :

1
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.